The questions of negligence and contributory negligence were doubtless questions to be decided by the trier of the facts and it cannot be said that the evidence preponderates against the findings of the trial court. *Page 462 
But the award of damages to the surviving daughter and the divorced wife in the sum of $7,000.00, is entirely unwarranted by the law and facts here involved. Not only was the daughter almost at the age of majority, but under §§ 183 and 183-1, Rem. Comp. Stat., and the decision of this court in Grant v. Libby, McNeill Libby, 145 Wash. 31, 258 P. 842, she was in no sense a dependent.
The life expectancy of Mrs. Piland, noticed in the prevailing opinion, should have little effect in this case. The alimony agreement and award by the court in her divorce action of about fifty dollars per month, is payable during her life and "to cease in the event of her remarriage." She is now about forty years old and still of marriageable age. If she remarries within a year or two, as is quite possible, another man, unjustly, "will reap where he did not sow."
We try such a case as this de novo on the record.
The allowance for damages to the daughter, whatever it was, is wholly unfounded. The award to the divorced wife upon this record should not be sustained. Any award to her covering a period of more than five years, or $3,000.00, is grossly excessive, and is tantamount to illegal extortion from appellants. My view is that the judgment should be so modified.
To that extent, I dissent. *Page 463